      Case 1:18-cv-02442-JPC-SLC Document 120 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NOW-CASTING ECONOMICS, LTD,

                                  Plaintiff,

         -v-
                                                                CIVIL ACTION NO.: 18 Civ. 2442 (JPC) (SLC)
ECONOMIC ALCHEMY LLC,
                                                                                DISCOVERY ORDER
                                  Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held today, June 9, 2021, the Court orders as
follows:
         1. By June 23, 2021, Defendant’s Fed. R. Civ. P. 30(b)(6) witness shall appear for a
               continued deposition. The continued deposition shall be limited to two hours in
               length, and questioning shall be limited to subjects pertaining to the documents on
               which Plaintiff’s expert relied in forming his or her opinion;
         2. Defendant shall serve any rebuttal expert report by June 25, 2021;
         3. Any deposition of Defendant’s rebuttal expert shall occur by July 16, 2021; and
         4. By July 23, 2021, the parties shall file a joint letter certifying the close of expert
               discovery.

Dated:            New York, New York
                  June 9, 2021

                                                         SO ORDERED.

                                                         _________________________
                                                         SARAH L. CAVE
                                                         United States Magistrate Judge
